 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10   MICHAEL AGUON,                                         Case No.: 16-cv-2421-BAS-AGS
11                                        Petitioner,       ORDER DENYING WRIT OF
                                                            HABEAS CORPUS
12   v.
13   WARREN L. MONTGOMERY, Warden,
14                                      Respondent.
15
16          Petitioner Michael Aguon is currently spending fifty years to life in state prison for
17   murder. He challenges that state conviction by way of a petition for a writ of habeas corpus.
18   In his petition, he argues the State made various missteps in offering evidence that he was
19   a gang member, made inappropriate comments in closing arguments, and that his counsel
20   failed to adequately represent him. For the reasons stated below, the Court DENIES the
21   petition.1
22   I.     BACKGROUND
23          The California Court of Appeal’s opinion in Petitioner’s direct appeal has a
24   thorough, unchallenged recitation of the facts in Petitioner’s case, which the Court adopts
25
26
27   1
       Although this case was randomly referred to United States Magistrate Judge Andrew G. Schopler
     pursuant to 28 U.S.C. § 636(b)(1)(B), the Court has determined that neither a Report and Recommendation
28   nor oral argument are necessary for the disposition of this matter. See Civ. L. R. 72.1(d).
                                                        1
                                                                                         16-cv-2421-BAS-AGS
 1   by reference but which does not warrant setting out in full. (See generally ECF No. 1, at
 2   19–26.) On October 21, 2007, Rafael “Grims” Meraz of the Lomita Village 70s
 3   (“Lomitas”) gang drunkenly threatened Vidal “Junior” Balderas and his friends and family
 4   because he mistakenly believed they belonged to a rival gang. Balderas and his friend,
 5   Carranza, proceeded to disarm and beat Meraz. (Id. at 20–21.) Ten days later, on
 6   Halloween, three masked assailants ambushed and gunned down Balderas outside his
 7   home. The State believed Meraz and Petitioner were both Lomitas and worked together to
 8   kill Balderas in retaliation for the earlier encounter with Meraz. Thus, the State charged
 9   Meraz and Petitioner as codefendants in Balderas’s murder.
10         Both witness testimony and physical evidence discovered at Meraz’s house linked
11   him to the murder. (See id. at 21–22.) A government informant, Elizabeth Hiday, provided
12   the bulk of the facts linking Petitioner to the shooting. (See id. at 22–24.) Three days after
13   the shooting, Hiday was at Petitioner’s house when Petitioner recounted a detailed story
14   explaining how he and two other Lomitas murdered Balderas. (Id.) The details of Hiday’s
15   story were corroborated by eyewitnesses, such as the fact that one of the attackers wore a
16   mask from the movie “Scream.”
17         As part of its case, and to support a gang-related sentencing enhancement, the
18   prosecution argued that the murder was motivated by Petitioner’s membership in and
19   devotion to the Lomitas gang. To support this theory, the State offered testimony from
20   several police officers who had encountered Petitioner in Lomitas territory with known
21   Lomitas gang members. (See generally ECF No. 27-27, at 110–64.) The prosecution also
22   offered testimony from detective Damon Sherman, a street gang expert who opined that
23   Petitioner was a member of the Lomitas based on these encounters and various pieces of
24   physical evidence located in Petitioner’s home and on his camera. (See id. at 165–95, 204–
25   47; ECF No. 27-28, at 29–128.) In addition, Hiday, who was previously a Lomitas gang
26   member, testified that Petitioner was a Lomitas member. (See ECF No. 27-28, at 154.)
27   Finally, Larry Vargas―a member of a different gang who grew up with
28   Petitioner―testified for the prosecution that Petitioner was a Lomitas member. (See ECF

                                                   2
                                                                                 16-cv-2421-BAS-AGS
 1   No. 27-27, at 197–98.) On November 6, 2013, the jury convicted Petitioner of first-degree
 2   murder with a firearm and he was later sentenced to fifty years to life in California state
 3   prison. (ECF No. 1, at 18.)
 4           Petitioner appealed the guilty conviction to the California Court of Appeal arguing
 5   there was a jury-verdict form error and prosecutorial misconduct. (Id.) The Court of
 6   Appeal rejected the arguments, but ordered a limited remand to correct a clerical error in
 7   the abstract of judgment. (Id. at 19.) Petitioner then sought review of his prosecutorial
 8   misconduct claim in the California Supreme Court. The California Supreme Court denied
 9   review. Thereafter, Petitioner filed a petition for a writ of habeas corpus to the California
10   Supreme Court raising violations of the Confrontation Clause, claims of ineffective
11   assistance of counsel, and violations of Miranda v. Arizona, 384 U.S. 436 (1966). (See
12   ECF No. 11-4, at 1–22.) The California Supreme Court denied the petition without
13   opinion. (See ECF No. 11-5, at 1.)
14           In the instant petition to this Court, Petitioner seeks a writ of habeas corpus based
15   on: (1) violations of the Confrontation Clause, (2) violations of Miranda, (3) ineffective
16   assistance of counsel, and (4) prosecutorial misconduct. (See generally ECF No. 1, at 1–
17   14.)2
18   II.     LEGAL STANDARD
19           This Court may not disturb a state court conviction unless it was the result of “a
20   decision that was contrary to, or involved an unreasonable application of, clearly
21   established Federal law, as determined by the Supreme Court of the United States.” 28
22   U.S.C. § 2254(d)(1). “A state court’s decision can involve an ‘unreasonable application’
23   of Federal law if it either 1) correctly identifies the governing rule but then applies it to a
24
25
     2
26    Petitioner attached his California Supreme Court petition for habeas corpus relief to his petition to this
     Court, wherein he raised all of the same arguments except the prosecutorial misconduct claim. (See ECF
27   No. 1, at 58–78.) In places, the petition to the California Supreme Court has more detail than the instant
     petition, and so the Court looks to that petition for additional clarity as to Petitioner’s positions where
28   necessary or helpful.
                                                         3
                                                                                            16-cv-2421-BAS-AGS
 1   new set of facts in a way that is objectively unreasonable, or 2) extends or fails to extend a
 2   clearly established legal principle to a new context in a way that is objectively
 3   unreasonable.”    Hernandez v. Small, 282 F.3d 1132, 1142 (9th Cir. 2002).             These
 4   provisions “create an independent, high standard to be met before a federal court may issue
 5   a writ of habeas corpus to set aside state-court rulings.” Uttecht v. Brown, 551 U.S. 1, 10
 6   (2007).
 7   III.   ANALYSIS
 8          When the California Supreme Court denies a petition for review without comment,
 9   as happened to Petitioner’s claim for prosecutorial misconduct, this Court is required to
10   “look through” that denial to the next reasoned state court opinion. See Ylst v. Nunnemaker,
11   501 U.S. 797, 803-04 (1991). Here, it is the California Court of Appeal opinion. On the
12   other hand, when the California Supreme Court denies a habeas petition without opinion
13   and there is no other reasoned state court opinion to review—as is the case with the
14   remainder of Petitioner’s arguments,—the Court must “perform an independent review of
15   the record to ascertain whether the state court decision was objectively reasonable.” Haney
16   v. Adams, 641 F.3d 1168, 1171 (9th Cir. 2011) (quotation marks omitted). “That is not a
17   de novo review of the constitutional issue, but only a means to determine whether the state
18   court decision is objectively reasonable.” Id. (quotation marks omitted). The burden
19   remains with the petitioner to “show that there was no reasonable basis for the state court’s
20   ruling” and this Court must “determine what arguments or theories could have supported
21   the state court’s decision” and then “ask whether it is possible fairminded jurists could
22   disagree that those arguments or theories are inconsistent with the holding in a prior
23   decision of the Supreme Court.” Id. (alterations and quotation marks omitted).
24          A.    Confrontation Clause
25          The Confrontation Clause protects the right of the accused “to be confronted with
26   the witnesses against him.” U.S. Const. amend. VI. It has been interpreted to generally
27   bar the use of testimonial, out-of-court statements offered for the truth of the matter
28   asserted. See Crawford v. Washington, 541 U.S. 36, 51 (2004). In determining whether

                                                   4
                                                                                 16-cv-2421-BAS-AGS
 1   an out-of-court statement is testimonial, the Court is required to ask “whether a statement
 2   was given with the primary purpose of creating an out-of-court substitute for trial
 3   testimony.” Ohio v. Clark, 135 S. Ct. 2173, 2183 (2015) (quotation marks omitted).
 4   Petitioner argues the Confrontation Clause was violated when the police officers testified
 5   about his gang ties. (ECF No. 26-1, at 12.)
 6                1.    Expert Testimony
 7         Petitioner first argues that the prosecution’s gang expert’s testimony violated the
 8   Confrontation Clause because his opinion that Petitioner was involved in the Lomitas gang
 9   was based, in part, on reports from other officers and individuals. However, an expert may
10   rely on “inadmissible testimonial hearsay,” to form an opinion, and may―subject to certain
11   exceptions not raised here―disclose to the jury the evidence he relied on “in forming his
12   opinion.” United States v. Vera, 770 F.3d 1232, 1237 (9th Cir. 2014). Thus, “there is
13   generally no Crawford problem when an expert applies his training and experience to the
14   sources before him and reaches an independent judgment.” Id. (alterations and quotation
15   marks omitted). “But an expert exceeds the bounds of permissible expert testimony and
16   violates a defendant’s Confrontation Clause rights when he is used as little more than a
17   conduit or transmitter for testimonial hearsay, rather than as a true expert whose considered
18   opinion sheds light on some specialized factual situation.” Id. (quotation marks omitted).
19   “Accordingly, the key question for determining whether an expert has complied with
20   Crawford is the same as for evaluating expert opinion generally: whether the expert has
21   developed his opinion by applying his extensive experience and a reliable methodology.”
22   Id. at 1237–38 (quotation marks omitted).
23         The Ninth Circuit in Vera provided a useful synopsis of how that standard works in
24   the gang-expert context. The Court noted a previous case where the Second Circuit found
25   the admission of a gang expert’s testimony violated the Confrontation Clause. There, an
26   agent “communicated out-of-court testimonial statements of cooperating witnesses and
27   confidential informants directly to the jury in the guise of an expert opinion.” Id. at 1238
28   (quoting United States v. Meija, 545 F.3d 179 (2d Cir. 2008)). In fact, “the agent’s drug

                                                   5
                                                                                 16-cv-2421-BAS-AGS
 1   tax testimony was based directly on the statements made by [a gang] member in custody.”
 2   Id. (citation omitted). Because the agent directly repeated testimonial hearsay, the
 3   legitimacy of his testimony was questioned, and the court began to suspect “he had merely
 4   summarized an investigation conducted by others, rather than applying his expertise to
 5   draw his own conclusions.” Id.
 6         In contrast, the agent in Vera “review[ed] intercepted telephone calls,” noted that the
 7   relevant geographic region “fell within the territory of the . . . gang,” and then used his own
 8   knowledge of “gang practices to deduce the significance of that information” to render his
 9   opinion. Id. at 1238–39. The agent in Vera “was not merely repackag[ing] testimonial
10   hearsay” but instead was creating “an original product that could have been tested through
11   cross-examination.” Id. at 1239 (quotation marks omitted). Therefore, the agent did not
12   violate the Confrontation Clause.
13          Similar to the expert in Vera, Sherman, the state’s gang expert in this case, provided
14   testimony that did not violate the Confrontation Clause. Sherman testified that he based
15   his opinion that Petitioner was a Lomitas member on a number of disparate pieces of
16   information, including reports from other officers (see ECF No. 27-28, at 90–91), and other
17   pieces of evidence such as: Petitioner’s moniker “Villen” appeared on gang rosters (ECF
18   No. 27-27, at 181); Petitioner was married to a Lomitas gang member’s sister (id.);
19   Petitioner appeared in many photographs with other Lomitas gang members, including
20   some in gang territory or with members sporting tattoos declaring allegiance to the Lomitas
21   (id. at 213–14, 218, 221, 234–35; ECF No. 27-28, at 29–30, 40, 56); Petitioner appeared to
22   be making a Lomitas gang sign in one photograph (ECF No. 27-27, at 224–25); he was
23   named in a list of other gang members recovered from his home (id. at 229–30); he had
24   photographs of graffiti and “tags” related to the Lomitas gang at his home (ECF No. 27-
25   28, at 42–45); his camera had a picture of him between two trees, one marked “LV” and
26   the other “70” (id. at 46); letters sent from Lomitas gang members to Petitioner in jail in
27   code (id. at 47–51); Petitioner’s phone number was found in the cell phone contacts of
28   three known gang members as “M,” “Mike,” and “Vill” (id. at 109); and Petitioner’s cell

                                                   6
                                                                                  16-cv-2421-BAS-AGS
 1   phone had “7-0” set as its screensaver (id. at 118).3 Thus, as in Vera, Sherman did much
 2   more than simply repackage the contents of other officers’ reports; he drew information
 3   from a large number of disparate sources and used his experience and expertise to form his
 4   opinion. Because Sherman “applied his training and experience to the sources before him
 5   and reached an independent judgment, his testimony complied with Crawford and the
 6   Confrontation Clause.” See Vera, 770 F.3d at 1239–40 (alterations and quotation marks
 7   omitted).
 8                 2.      Non-Expert Officers
 9          As proof that Petitioner was a member of the Lomitas, the State offered lay testimony
10   from seven officers who had encounters with Petitioner. (See generally ECF No. 27-27, at
11   110–64.) The crux of the officers’ testimony was that Petitioner encountered law
12   enforcement either in territory later defined as Lomitas territory or while accompanied by
13   individuals that would later be shown to be Lomitas members by the State’s expert. Three
14   of the officers—Gray, Rodriguez, and Lujan―restricted their testimony to the facts of the
15   encounters with Petitioner and did not include opinions of his or his companions’ gang-
16   member status. (See ECF No. 27-27, at 136–41; 149–58; 159–64.) But the other four
17   officers testified that Petitioner, or someone he was with at the time of the encounter, was
18   a known Lomitas member based on “record checks” or “prior information.” (See ECF No.
19   27-27, at 119 (Officer Black relying on a records check to determine an individual
20   encountered with Petitioner was a Lomitas); 135–36 (same for Officer Irwin); 144 (Officer
21   Choi relying on unidentified “prior information” to determine two individuals with
22   Petitioner were Lomitas); 148–49 (Officer Rozsa testifying that “somebody else” told him
23   that Petitioner and two others he was with were Lomitas).) Petitioner argues that this
24   testimony violated the Confrontation Clause because those officers, who were not qualified
25   as experts, provided testimonial hearsay that he or his companions were Lomitas. (See
26
27
     3
      This list is exemplary, not exhaustive. Detective Sherman discussed additional pieces of evidence in his
28   extensive testimony. (See generally ECF No. 27-27, at 165–95, 204–47; ECF No. 27-28, at 29–127.)
                                                        7
                                                                                          16-cv-2421-BAS-AGS
 1   ECF No. 32, at 11.) But even accepting Petitioner’s premise that this testimony comprised
 2   testimonial hearsay in violation of the Confrontation Clause, there is still no basis to issue
 3   the writ because any error resulting from admittance of a few lines of officer testimony did
 4   not have “a substantial and injurious effect or influence in determining the jury’s verdict.”
 5   Merolillo v. Yates, 663 F.3d 444, 454 (9th Cir. 2011) (quotation marks omitted).
 6         First, the officers’ testimony is duplicative of Sherman’s expert testimony
 7   concerning Petitioner’s status: officers mentioned Petitioner’s association with known
 8   Lomitas members and had encountered law enforcement several times in the Lomitas’
 9   territory. And, as the Court found above, Sherman’s expert testimony did not violate the
10   Confrontation Clause. Thus, regardless, the jury appropriately heard the potentially
11   objectionable testimony from another source. See Merolillo, 663 F.3d at 455 (noting the
12   court is required to consider “whether the testimony was cumulative” in determining
13   harmlessness in potential Confrontation Clause violations).
14         Second, any error in admitting that testimony would be harmless even if it were not
15   duplicative, because the objected-to evidence comprised a matter of a few lines in
16   thousands of pages of transcript. And the evidence of Petitioner’s gang membership was
17   simply overwhelming. See id. (setting out that the “overall strength of the prosecution’s
18   case” must be considered in Confrontation Clause harmless-error analysis). The large
19   amount of physical and documentary evidence supporting Petitioner’s membership in the
20   Lomitas, in addition to Sherman’s opinion, Hiday’s testimony, and similar testimony from
21   Larry Vargas, who grew up with Petitioner, leads this Court to conclude that any
22   Confrontation Clause problem in admitting those few lines of officers’ testimony did not
23   have a “substantial and injurious effect or influence” on the jury’s conclusion that
24   Petitioner was a Lomitas gang member. Id.
25         B.     Miranda Violations
26         Prior to questioning a suspect in custody, police are required to inform him “that he
27   has a right to remain silent, that any statement he does make may be used as evidence
28   against him, and that he has the right to the presence of an attorney, either retained or

                                                   8
                                                                                 16-cv-2421-BAS-AGS
 1   appointed.” Miranda v. Arizona, 384 U.S. 436, 444 (1966). If this warning is not given,
 2   any response or statement by the suspect cannot be used as evidence of his guilt. Berkemer
 3   v. McCarty, 468 U.S. 420, 429 (1984). Petitioner argues that Sherman and the seven
 4   officers who provided testimony regarding Petitioner’s law enforcement contacts each
 5   violated Miranda.
 6          The problem with this claim is that Petitioner can only recall one instance in which
 7   a statement he made to any of those officers was repeated to the jury by the officer. In his
 8   argument, which is conflated with his Confrontation Clause argument,4 Petitioner claims
 9   that Officer Gray had “personal contact with Petitioner” and testified that Petitioner stated
10   that he “[hung] around with LV gang members.” (See ECF No. 1, at 62.) It does not appear
11   that Petitioner was in custody at the time this statement was made. (See id. at 61 (stating
12   Petitioner was pulled over by Officer Gray for a DUI check).) Furthermore, having
13   reviewed the other officers’ testimony, the Court has not located any other statements made
14   by Petitioner while he was in custody. Accordingly, this claim fails because there is no
15   basis in the record to support Petitioner’s contention that a statement was taken from him
16   while in custody, without being read his Miranda rights, and that such a statement was
17   introduced into evidence.
18          C.      Ineffective Assistance of Counsel
19          To make out a claim for the ineffective assistance of counsel, a petitioner must
20   establish that counsel had an unreasonably deficient performance and prejudice occurred
21   as a result of that performance. Strickland v. Washington, 466 U.S. 668, 687–88 (1984).
22   Counsel’s performance is considered deficient if it falls below an objective standard of
23   reasonableness under prevailing professional norms. Id. at 689. A petitioner has been
24
25
26   4
       Similarly conflated in the same argument sections is Petitioner’s claim that the officers lacked “personal
     knowledge” to testify to his gang membership. (See, e.g., ECF No. 32, at 13–18.) But personal knowledge
27   is a concept in California evidentiary law, not constitutional law, and challenges to state evidentiary
     admissibility are not cognizable in a § 2254 habeas corpus petition. See Grajeda v. Scribner, No. CV 09-
28   7280-PSG(CW), 2011 WL 4802564, at *17 (C.D. Cal. Aug. 1, 2011).
                                                          9
                                                                                             16-cv-2421-BAS-AGS
 1   prejudiced by his counsel’s performance when “there is a reasonable probability that, but
 2   for counsel’s unprofessional error, the result of the proceedings would have been
 3   different.” Id. at 694.
 4                1.     Trial Counsel
 5         Petitioner claims his trial counsel was ineffective because counsel failed to impeach
 6   Hiday’s credibility as a witness, object to testimonial hearsay and Miranda violations by
 7   officers, object to “gun-evidence,” object to or request to clarify jury instructions, and that
 8   the cumulative impact of these deficiencies resulted in prejudice. (ECF No. 1, at 9–10.)
 9                       a.     Failure to Impeach or Challenge Hiday
10         The prosecution’s primary witness linking Petitioner to Balderas’s murder was
11   former Lomita Village gang member Elizabeth Hiday. Petitioner claims his trial counsel
12   was ineffective because counsel did not impeach Hiday with her prior statement to police
13   and her preliminary hearing testimony. (See ECF No. 1, at 65.) Moreover, Petitioner
14   argues his counsel failed to object to Hiday’s impermissible lay opinion testimony of the
15   meaning of the statements Petitioner made to her. (See id. at 66.)
16         In fact, the most remarkable thing about Hiday’s recorded statement and preliminary
17   hearing testimony is how consistent they were with her trial testimony. The critical part of
18   her trial testimony was:
19         [Petitioner] said that they were – had went back there on Halloween and that
           they had a scream mask so that they wouldn’t be able to be recognized. Him
20
           and two other guys had went to Victor’s house to go get Victor. Victor ran in
21         the house, and Junior was in front of the residence with two little girls, and
           they got – he got into a fight with Junior. And that Junior was blocking them
22
           from getting into the residence and that two gunshots went off. And Junior
23         was still fighting him, and then two more gunshots went off. And then he
           dropped and then they took off running.
24
25   (ECF No. 27-28, at 142.) At trial, she also testified that “when [Petitioner] was telling the
26   story, he was talking, he was the one that was telling the story and referring to him as being
27   at the murder and being the one who actually killed Junior.” (ECF No. 27-28, at 169.) Her
28   preliminary hearing testimony was, in pertinent part:

                                                   10
                                                                                  16-cv-2421-BAS-AGS
 1         [Petitioner] said that him and two other guys went to Junior’s house and –
           because they were going to go get Victor. When they got there, Junior was in
 2
           front of the house with, I think, two little kids, and it got into a fight. Junior
 3         was blocking him from going into the house to get Victor, and then two shots
           went off and he said Junior was still fighting. And two more shots went off
 4
           and he dropped and they took off running.
 5
     (ECF No. 27-38, at 153.) She later confirmed they used a “Scream mask” (id. at 154)
 6
     during the attack and that although Petitioner never directly said who the shooter was, “he
 7
     was talking as if he was the one who did it” (id. at 159). Finally, in the initial interview,
 8
     given just over a week after the murder and years before her trial testimony, she stated:
 9
           And they went over to, um, Junior’s house. And they got – no, Junior was out
10
           front and I guess they – what they – what [Petitioner] and them were trying to
11         do was go into the house. But Junior was fighting them off and going into the
           house because he knew his little brother Victor was in the house. So he starts
12
           fighting ‘em and I guess that’s when the g- two gunshots went off [Petitioner]
13         said, and then I guess, I don’t know, two more went off he said, something
           like that. But anyways when they seen Junior drop they took off running.
14
15   (ECF No. 27-5, at 100.) In response to questions regarding the identity of the shooter, she
16   answered “[Petitioner] said he did.” (Id. at 102.) In the same interview, she later indicated
17   that Petitioner “said they were wearing Scream masks.” (Id. at 108.)
18         Petitioner argues Hiday’s statement in her trial testimony that Petitioner was “the
19   one who actually killed Junior,” contrasted with her preliminary hearing testimony that he
20   never said who did the killing. (See ECF No. 32, at 21.) It appears that Petitioner is arguing
21   his counsel should have confronted Hiday with these allegedly disparate statements to
22   determine the exact language Petitioner used when telling the story in an effort to discount
23   Hiday’s testimony.
24         The decision not to pursue that line of questioning, or any line of questioning about
25   the exact wording comparing these three statements, was not deficient performance
26   because it was not objectively unreasonable. Had counsel brought the jury’s attention to
27   the preliminary hearing testimony and the original statement by nit-picking the specific
28   words of these statements, it could have reinforced Hiday’s testimony rather than

                                                  11
                                                                                  16-cv-2421-BAS-AGS
 1   undermine it. Considering there was a time gap between each statement, and the fact that
 2   the overarching story and many of the minute details remained entirely consistent between
 3   all three, Petitioner’s counsel would certainly have feared drawing the jury’s attention to
 4   Hiday’s past statements and opening the door for the government to delve into the
 5   statement’s similarities. See Pimental v. Montgomery, No. 16-cv-2212-LAB (DHB), 2017
 6   WL 5999095, at *6 (S.D. Cal. Dec. 4, 2017) (“Petitioner’s ineffective assistance of counsel
 7   claim based on his trial counsel’s failure to properly impeach Betty Edwards fails as
 8   Edwards’ testimony at trial was consistent with her statement to Officer Villagran.”). The
 9   Court is required to indulge “a strong presumption that counsel’s conduct falls within the
10   wide range of reasonable professional assistance” and Petitioner has not shown that
11   counsel’s actions in this regard might be considered something other than “sound trial
12   strategy.” Strickland, 466 U.S. at 689.
13         Separately, Petitioner argues that counsel was ineffective for failing to challenge the
14   admission of Hiday’s lay opinion testimony that “when [Petitioner] was telling the story,
15   he was talking, he was the one that was telling the story and referring to him as being at
16   the murder and being the one who actually killed Junior.” (ECF No. 27-28, at 169.)
17   Petitioner argues that it was deficient to allow Hiday to “opine[] that Petitioner was the
18   actual shooter, based on her impression of how the conversation happened.” (ECF No. 1,
19   at 66.) Initially, the Court is not convinced that Hiday is giving lay opinion testimony here;
20   instead she seems to be testifying that Petitioner told her he was “the one who actually
21   killed Junior.” (Id.)
22         However, even if her testimony can be read the way Petitioner claims, his argument
23   still fails. California law permits lay opinion testimony if that testimony is “[r]ationally
24   based on the perception of the witness; and [h]elpful to a clear understanding of his
25   testimony.” Cal. Evid. Code § 800 (section numbers omitted). Here, presuming Hiday’s
26   testimony is lay opinion testimony, it would fit the requirements of § 800 for admission.
27   See Juan H. v. Allen, 408 F.3d 1262, 1273 (9th Cir. 2005) (“[T]rial counsel cannot have
28   been deficient for failing to raise a meritless claim.”). Moreover, had Petitioner’s counsel

                                                  12
                                                                                 16-cv-2421-BAS-AGS
 1   objected to this point, Hiday may have been prompted to lay additional foundational
 2   testimony, including going into greater detail for the reasons for her belief that Petitioner
 3   was the shooter based on his demeanor and actions. Counsel may have rationally feared
 4   that more detail would make Hiday seem more credible and thus reasonably forewent that
 5   objection. See Navarette v. Lewis, No. CV 12-4268-GHK (MAN), 2015 WL 769776, at
 6   *18 (C.D. Cal. Feb. 23, 2015) (finding California law allows lay opinion testimony if the
 7   opinion is rationally based on the witness’s perceptions and that it was reasonable for
 8   counsel not to object if he feared the objection could lead the prosecutor to lay a foundation
 9   that could be more damaging to the petitioner’s defense (citation omitted)).             Thus,
10   Petitioner has not met his burden to show that his counsel was deficient for failing to object
11   to this testimony.
12                        b.   Failure to object to Confrontation Clause or Miranda
13                             violations
14         Second, Petitioner argues that his trial counsel was ineffective for failing to raise the
15   Confrontation Clause and Miranda arguments already rejected above. But since counsel
16   is not defective for “failing to raise a meritless claim,” this argument fails for the same
17   reason the arguments failed supra at Sections III.A and B. See Juan H., 408 F.3d at 1273.
18                        c.   Failure to object to the gun evidence or seek a limiting
19                             instruction
20         Third, Petitioner claims that his counsel should have objected to the admitted
21   evidence of Petitioner’s prior arrest for illegal possession of a firearm and a knife at a DUI
22   checkpoint, or that counsel should have submitted a contemporaneous special jury
23   instruction further clarifying the scope and meaning of this evidence. (ECF No. 1, at 9.)
24         The Court need not address whether the failure to object to the evidence, or seek a
25   limiting instruction, was deficient performance, because even presuming it was, Petitioner
26   failed to show prejudice. The testimony in question was mentioned in Officer Gray’s
27   testimony and again in a stipulation entered into by the parties that the gun recovered in
28   that incident was not the murder weapon. (See ECF No. 27-27, at 160–61; ECF No. 27-

                                                  13
                                                                                  16-cv-2421-BAS-AGS
 1   29, at 107.) In total, the Court was able to locate mention of this incident on three pages
 2   of a several thousand page transcript. It does not appear in the prosecutor’s closing
 3   arguments, despite a lengthy recitation of the gang evidence. (See generally ECF No. 27-
 4   30, at 137–94, 257–87.) And although counsel failed to request a contemporaneous
 5   limiting instruction, the Court gave the following instruction concerning gang evidence as
 6   a whole in its final jury instructions:
 7         You may consider evidence of gang activity only for the limited purpose of
           deciding whether the defendant acted with the intent, purpose and knowledge
 8
           that are required to prove the gang-related crime and enhancements charged
 9         or the defendant had a motive to commit the crime charged. You may also
           consider this evidence when you evaluate the credibility or believability of a
10
           witness and when you consider the facts and the information relied on by an
11         expert witness in reaching his or her opinion. You may not consider this
           evidence for any other purpose. You may not conclude from this evidence that
12
           the defendant is a person of bad character or that he has a disposition to
13         commit crime.
14
     (ECF No. 27-30, at 130 (formatting omitted).) See also Weeks v. Angelone, 528 U.S. 225,
15
     234 (2000) (“A jury is presumed to follow its instructions.”). Indeed, the prosecutor
16
     himself said during closing: “The gang evidence is not to be used to say: they’re bad guys.
17
     Therefore they’re guilty. It has specific purposes that you’re supposed to use it for.” (ECF
18
     No. 27-30, at 142.) He then referred the jurors back to the permissible purposes of gang
19
     evidence from the instruction above. Accordingly, given the lack of focus on the evidence
20
     of possession and the above instructions, the Court concludes that Petitioner has not met
21
     his burden to show that there is a reasonable probability that the outcome of the trial would
22
     have been altered had his counsel objected to the evidence or requested a contemporaneous
23
     limiting instruction on its use.
24
                         d.     Failure to object to or clarify jury instructions
25
           Fourth, Petitioner claims his trial counsel was ineffective because counsel did not
26
     object to or request to clarify two model California jury instructions, CALCRIM 358 and
27
     359. (ECF No. 1, at 9–10.) The first instruction given to the jury—CALCRIM 358—was:
28

                                                  14
                                                                                 16-cv-2421-BAS-AGS
 1                You have heard evidence that the defendant made oral or written
           statements before the trial. You must decide whether the defendant made any
 2
           of these statements in whole or in part.
 3                If you decide that the defendant made such statements, consider the
           statements along with all the other evidence in reaching your verdict.
 4
                  It is up to [sic] decide how much importance to give to the statements.
 5         Consider with caution any statement made by the defendant tending to show
           his guilt unless the statement was written or otherwise recorded.
 6
 7   (ECF No. 27-30, at 119–20.) Petitioner argues this instruction was insufficient because (1)
 8   the second sentence did include the phrase “whether or not” to clearly indicate to the jury
 9   they could reject the statement and (2) it was insufficiently protective given the cautionary
10   language of People v. Diaz, 345 P.3d 62, 66–67 (Cal. 2015) concerning extrajudicial party
11   admissions. The first argument is unfounded; the very next sentence of the instruction
12   indicates that only if a jury “decide[s] that the defendant made such statements” may they
13   “consider the statements along with all the other evidence in reaching your verdict.” Thus,
14   the instruction already clearly encapsulates the concept that the jury may reject that the
15   defendant made the statement and refuse to consider it.
16         Petitioner’s second argument is similarly misplaced. In Diaz, although recognizing
17   that extrajudicial admissions are inherently problematic, the California Supreme Court
18   actually reversed its previous holding that CALCRIM 358 had to be given in every case
19   involving such an admission. See 345 F.3d at 70–71. Instead, the court need only give the
20   instructions in circumstances where it would be helpful for the jury. Id. at 72 (“[T]he
21   cautionary instruction concerning the defendant’s extrajudicial statements may be helpful
22   in some circumstances but is not vital to the jury’s ability to analyze the evidence.”
23   (quotation marks omitted)). Diaz cannot be read to support the proposition that the model
24   instruction is somehow deficient on this point—particularly since it instructs the jury to
25   “[c]onsider with caution” any unwritten statement, like the one in this case—or that it is
26   deficient performance for counsel to fail to demand an even stronger protective instruction
27   than the one already provided.
28

                                                  15
                                                                                16-cv-2421-BAS-AGS
 1         The second instruction Petitioner claims his counsel failed to object to or
 2   modify―which was given immediately after the instruction set out above—was:
 3                A defendant may not be convicted of any crime based on his out-of-
           court statements alone.
 4
                  You may only rely on the defendant’s out-of-court statements to
 5         convict him if you conclude that other evidence shows that the charged crime
           was committed. That other evidence may be slight and need only be enough
 6
           to support a reasonable inference that a crime was committed.
 7                The identity of the person who committed the crime may be proved by
           the defendant’s statements alone.
 8
                  You may not convict the defendant unless the people have proved his
 9         guilt beyond a reasonable doubt.
10
     (ECF No. 27-30, at 120.) Petitioner complains argues that the fourth sentence is unfair and
11
     permits him to be identified “on the basis of his extrajudicial statements alone” and
12
     therefore convicted on that basis alone. (ECF No. 1, at 72; ECF No. 32, at 25.) However,
13
     California law permits identification based on a defendant’s out-of-court statement alone—
14
     and Petitioner has not identified any constitutional impediment to California law allowing
15
     as much—so any objection from his counsel to that portion of the instruction would have
16
     been meritless. See People v. Valencia, 180 P.3d 351, 377 (Cal. 2008) (“The identity of
17
     the defendant as the perpetrator is not part of the corpus delicti; identity may be established
18
     by the defendant’s words alone.”). And the instruction as given was clear that such a
19
     statement is not enough to convict unless “other evidence shows that the charged crime
20
     was committed.” Therefore, contrary to Petitioner’s claim, the instruction does not suggest
21
     that a conviction based on that evidence alone would be permissible and counsel was not
22
     ineffective for failing to press meritless claims. See Juan H., 408 F.3d at 1273.
23
                         e.     Cumulative Impact
24
           For the above reasons, there are not multiple instances of deficient performance and
25
     therefore no evidence of cumulative prejudice. See Harris v. Wood, 64 F.3d 1432, 1438
26
     (9th Cir. 1995) (“[P]rejudice may result from the cumulative impact of multiple
27
     deficiencies.”). This ground is not a basis for issuing the writ.
28

                                                   16
                                                                                  16-cv-2421-BAS-AGS
 1                2.    Appellate Counsel
 2         Next, Petitioner complains that his appellate counsel was ineffective for failing to
 3   raise each of the previously addressed issues on direct appeal. The Court reviews claims
 4   of appellate counsel ineffectiveness “according to the standard set out in Strickland.”
 5   Cockett v. Ray, 333 F.3d 938, 944 (9th Cir. 2003). In other words, Petitioner must still
 6   show that appellate counsel’s “performance fell below an objective standard of
 7   reasonableness and that there is a reasonable probability that, but for counsel’s
 8   unprofessional errors, [he] would have prevailed on appeal.” Id. (citation and quotation
 9   marks omitted).
10         Petitioner does not explain how raising these issues on direct appeal would have led
11   to different results. Each of the issues was raised in his habeas corpus petition to the
12   California Supreme Court, which was rejected without opinion. This Court must treat such
13   a rejection as on the merits—i.e. the California Supreme Court considered and denied each
14   claim. See Haney, 641 F.3d at 1170 n.3. It is unclear what possible prejudice there could
15   have been, because there is no reason to suspect the California Supreme Court would have
16   acted differently had the issues been raised on direct appeal rather than collateral attack.
17   See Yong Bae Hong v. Santoro, No. 8:16-cv-00904-AG (SK), 2018 WL 1665183, at *5
18   (C.D. Cal. Feb. 28, 2018) (holding a petitioner cannot establish prejudice because “there
19   is no likelihood that the California appellate courts—having rejected Petitioner’s
20   underlying arguments on collateral review—would have arrived at a different result if
21   those same arguments had only been raised sooner on direct appeal before the very same
22   courts” (citation omitted)) report & recommendation adopted, 2018 WL 1641236 (C.D.
23   Cal. Mar. 31, 2018).
24         D.     Prosecutorial Misconduct
25         Petitioner claims that during closing arguments, the prosecutor equated the
26   reasonable doubt standard to everyday decision making, therefore trivializing the decision
27   enough to render the entire trial unfair under the Fourteenth Amendment. (ECF No. 1, at
28

                                                 17
                                                                                16-cv-2421-BAS-AGS
 1   11.) In its opinion, the California Court of Appeal, provided a useful synopsis of the
 2   complained-of closing arguments:
 3         During closing argument, the prosecution discussed reasonable doubt. He did
           so while showing the jury an exhibit containing the text of CALCRIM No.
 4
           220: “Proof beyond a reasonable doubt is proof that leaves you with an
 5         abiding conviction that the charge is true. The evidence need not eliminate all
           possible doubt . . . because everything in life is open to some possible or
 6
           imaginary doubt.”
 7               In discussing reasonable doubt, the prosecutor said:
 8
                 “What is reasonable doubt? Well, it’s an abiding conviction. The
 9               law is—defines it in this way. Says if it leaves you with an
                 abiding conviction that the charge is true—it doesn’t need to
10
                 eliminate all possible doubt, cause everything in life is open to
11               possible doubt.
12
                 “Your job is not to go back and start speculating or guessing or
13               thinking about possibilities. It’s to use your common sense, use
                 all the evidence that’s presented and come to a conclusion that
14
                 leaves you with that abiding conviction.
15
                 “That is the way I describe it. At some point after you’ve
16
                 convicted Grims and Villen of this crime, you’re going to go
17               back to your lives. People are going to ask you: You were on jury
                 service. You were on jury duty. What was that case about?
18
19               “You’re going to tell them it was a murder. It was a gang murder.
                 It was a retaliation murder.
20
21               “It’s when you’re talking to them about everything that you
                 witnessed in this case that you’re still going to have the abiding
22
                 conviction deep inside you. You’re going to tell them about all
23               the evidence that you heard.
24
                 “They’re going to say: Well what was the case about? You tell
25               them it was a gang retaliation killing. A family had been
                 confronted by a gang member in front of their house . . . What
26
                 happened? Talk to them about the 911 call, about the witnesses
27               who came in, testified about Grims banging Lomita. . . . Tell
                 them about this violent criminal street gang . . . Tell them about
28

                                                 18
                                                                               16-cv-2421-BAS-AGS
 1          the 911 call that captured it all, that you had no doubt as to what
            happened on October 21. Tell them about the DNA that was on
 2
            the gun, about how Grims lied about even having that gun. And
 3          tell them how Vidal Balderas, the guy who was chastising Grims
            . . . . how you could hear his voice . . . on that 911 call.
 4
 5          “They’re going to say: Well, what happened? Tell them ten days
            later the defendants came back and they murdered him. They’re
 6
            going to ask why. Explain to them all the gang evidence . . . Talk
 7          about the fact that . . . all the witnesses . . . described basically
            three men in this group: Skeleton, Scream, and Bandanna. They
 8
            found the skeleton mask inside Grims’ house that had his DNA
 9          on it. He couldn’t buy his way out of that one. Talk to them about
            how he said he was home from 1:30 on, but we didn’t believe a
10
            word that he said because his brother, he came in and actually
11          told us the truth; said that he got home right after the murder,
            went to his room, changes his clothes, took a shower.
12
13          “Talk about the poofy jacket, the black jeans that had the Mikey
            note inside of them, each with Grims’ DNA on it.
14
15          “Talk about the calculator that was the lineup and that the person
            who was out of custody . . . admitted going and doing the
16
            shooting with two of his homies. Talk about why you believe
17          Elizabeth Hiday, why you knew that she didn’t have a motive to
            lie. As you’re telling this story to the person, you’re still going to
18
            feel that abiding conviction because you’re going to know that
19          it’s the truth. That’s what beyond a reasonable doubt is.”
20
     ....
21
     In his rebuttal closing argument, the prosecutor reiterated:
22
23          “You will have that abiding conviction when you’re telling your
            neighbor, your sister, your brother, your mother, whoever it is,
24
            your employer who hasn’t seen you in a month exactly why you
25          held them accountable, exactly why you found them guilty of
            first degree murder.”
26
27
28

                                             19
                                                                              16-cv-2421-BAS-AGS
 1   (ECF No. 1, at 29–31 (formatting omitted).)          In rejecting Petitioner’s prosecutorial
 2   misconduct challenge, the California Court of Appeal first reviewed several state cases and
 3   then summarized:
 4           In each of the cases relied upon by Appellants, the examples of everyday
             decisions made by jurors were expressly and unambiguously used to expound
 5
             upon the reasonable doubt standard. By contrast, the prosecutor in the instant
 6           matter did not reference any every day decision a juror would make. The
             comments appear to be directed not at the burden of proof, but strength of the
 7
             evidence. In fact, it appears the prosecution was arguing that the evidence of
 8           guilt was so convincing that the jurors would remain convinced over time.
             This definition of an abiding conviction is consistent with how our high court
 9
             defined [guilt beyond a reasonable doubt].
10   (Id. at 34.)
11         Petitioner argues, as he did to the state court, that the prosecutor “essentially equated
12   reasonable doubt to everyday decision making on things like marriage, changing lanes or
13   getting out of bed; talking about the case with the neighbors.” (ECF No. 1, at 11.) When
14   reviewing a claim for prosecutorial misconduct, “[t]he relevant question is whether the
15   prosecutors’ comments so infected the trial with unfairness as to make the resulting
16   conviction a denial of due process.” Darden v. Wainwright, 477 U.S. 168, 181 (1986).
17         The Court is not persuaded by Petitioner’s construction of the prosecutor’s closing
18   argument. As the California Court of Appeal noted, it does not appear that the prosecutor
19   equated the beyond-a-reasonable-doubt burden with everyday decision making, because
20   everyday decision making was not mentioned. Instead, the closing argument focused on
21   how the jurors should be so convinced by the state’s case that they would have a permanent
22   certainty that the defendant committed the crime. Therefore, the Court denies the request
23   for the writ because the premise of Petitioner’s argument is simply a flawed interpretation
24   of the prosecutor’s argument.
25         Even if Petitioner correctly interpreted the prosecutor’s argument, Petitioner has not
26   met his burden to show that the California Court of Appeal’s decision was contrary to or
27   an unreasonable application of clearly established federal law. Petitioner has not pointed
28   to a Supreme Court holding which, either directly or by implication, condemns this kind

                                                  20
                                                                                  16-cv-2421-BAS-AGS
 1   of closing argument as in tension with the Due Process Clause. See Deck v. Jenkins, 814
 2   F.3d 954, 978 (9th Cir. 2014) (en banc) (“[C]learly established federal law” includes only
 3   “the holdings . . . of Supreme Court decisions” (alteration and quotation marks omitted)).
 4   Although some California state court opinions have suggested that this kind of closing
 5   argument is inappropriate, neither California opinions nor even the opinions of this Court
 6   or the Ninth Circuit are sufficient to “clearly establish” federal law for these purposes. See
 7   Parker v. Matthews, 567 U.S. 37, 48 (2012) (holding that, in the prosecutorial misconduct
 8   context, the Sixth Circuit “erred by consulting its own precedents, rather than those of [the
 9   Supreme] Court, in assessing the reasonableness of the Kentucky Supreme Court
10   decision.”).
11         Critically, though, even if Petitioner’s construction of the argument was correct and
12   he had met his burden to show that the California Court of Appeal’s opinion was in tension
13   with clearly established federal law, he fails to show prejudice. The prosecutor showed the
14   jurors the appropriate definition of beyond a reasonable doubt. The jurors were also
15   instructed in the definition of beyond a reasonable doubt by the trial judge, which a jury is
16   presumed to follow. See Weeks, 528 U.S. at 234. And “arguments of counsel generally
17   carry less weight with a jury than do instructions from the court.” Boyde v. California, 494
18   U.S. 370, 384 (1990). Finally, the jury instructions explicitly told the jurors that if they
19   “believe[d] that the attorneys’ comments on the law conflict with [the] instructions, you
20   must follow [the] instructions.” (ECF No. 27-30, at 107.) In light of these facts, Petitioner
21   has failed to show that the prosecution’s argument, even if it can fairly be characterized in
22   the way he claims, “so infected the trial with unfairness as to make the resulting conviction
23   a denial of due process.” Darden, 477 U.S. at 181; see also Horton v. McWean, No. CV
24   10-6428-JFW (JEM), 2012 WL 6110488, at *23 (C.D. Cal. Nov. 5, 2012) (finding the
25   petitioner had not established prejudice when prosecutor compared the beyond-a-
26   reasonable-doubt standard to walking across the street or stopping at a red light) report &
27   recommendation adopted, 2012 WL 6131200 (C.D. Cal. Dec. 10, 2012).
28   ///

                                                  21
                                                                                 16-cv-2421-BAS-AGS
 1                                         CONCLUSION
 2         Petitioner’s arguments are without merit. Accordingly, his petition for a writ of
 3   habeas corpus is DENIED. Rule 11 of the Rules Governing Section 2254 Cases states that
 4   “[t]he district court must issue or deny a certificate of appealability when it enters a final
 5   order adverse to the applicant.” A certificate of appealability should issue as to those
 6   claims on which a petitioner makes a “substantial showing of the denial of a constitutional
 7   right.” 28 U.S.C. § 2253(c)(2). The standard is satisfied if “jurists of reason could disagree
 8   with the district court’s resolution of [the] constitutional claims” or “conclude the issues
 9   presented are adequate to deserve encouragement to proceed further.”                Miller-El v.
10   Cockrell, 537 U.S. 322, 327 (2003). Neither is the case here, and so the Court declines to
11   issue the certificate of appealability. The Clerk is directed to close this case.
12         IT IS SO ORDERED.
13   DATED: November 20, 2018
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   22
                                                                                  16-cv-2421-BAS-AGS
